Exhibit 10.14

EXECUTION VERSION

TERM LOAN PLEDGE AGREEMENT

TERM LOAN PLEDGE AGREEMENT, dated as of August 4, 2014 among TRIBUNE PUBLISHING
COMPANY, a Delaware corporation (as further defined in Section 1(c), the
“Borrower”), each of the subsidiaries of the Borrower party hereto from time to
time and JPMORGAN CHASE BANK, N.A., as collateral agent for the Term Loan
Secured Parties (in such capacity, together with its successors and assigns in
such capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, (1) the Borrower has entered into the Term Loan Credit Agreement, dated
as of the date hereof (as the same may be amended, supplemented, waived or
otherwise modified from time to time, the “Term Loan Credit Agreement”), with
the lenders from time to time party thereto (the “Lenders”), and JPMORGAN CHASE
BANK, N.A., as Administrative Agent and Collateral Agent, pursuant to which the
Lenders have severally agreed to make loans to the Borrower, upon the terms and
subject to the conditions set forth therein, (2) one or more Hedge Banks may
from time to time enter into Secured Hedge Agreements with any Loan Party and
(3) one or more Cash Management Banks may from time to time provide cash
management services pursuant to Secured Cash Management Agreements to any Loan
Party (clauses (1), (2) and (3), collectively, the “Extensions of Credit”);

WHEREAS, pursuant to the Term Loan Security Agreement, dated as of the date
hereof (as the same may be amended, supplemented, waived or otherwise modified
from time to time, the “Term Loan Security Agreement”), the Grantors have
granted a first priority Lien to the Collateral Agent for the benefit of the
Term Loan Secured Parties on the Term Loan Priority Collateral and a second
priority Lien for the benefit of the Term Loan Secured Parties on the ABL
Priority Collateral (subject in each case to Liens permitted by the Term Loan
Credit Agreement);

WHEREAS, pursuant to the Term Loan Guaranty, dated as of the date hereof (as the
same may be amended, supplemented, waived or otherwise modified from time to
time, the “Term Loan Guaranty”), the Guarantors (as defined therein) have agreed
to guarantee, for the benefit of the Term Loan Secured Parties, the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Guaranteed Obligations;

WHEREAS, each Subsidiary Pledgor is a Domestic Subsidiary of the Borrower;

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to the Subsidiary Pledgors in connection
with the operation of their respective businesses;



--------------------------------------------------------------------------------

WHEREAS, each Pledgor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit and have agreed to
secure their obligations pursuant to this Agreement on the terms set forth
herein;

WHEREAS, it is a condition precedent to the obligations of the Lenders to make
their respective Extensions of Credit to the Borrower under the Term Loan Credit
Agreement that the Pledgors shall have executed and delivered this Agreement to
the Collateral Agent, for the ratable benefit of the Term Loan Secured Parties;

WHEREAS, pursuant to the ABL Facility Agreement, dated as of the date hereof,
among the Borrower, certain Domestic Subsidiaries of the Borrower (collectively,
the “ABL Borrowers”), Bank of America, N.A., as administrative agent, collateral
agent (in its capacity as administrative agent and collateral agent, the “ABL
Agent”), swingline lender and letter of credit issuer, and the other parties
thereto, the lenders party thereto have severally agreed to make extensions of
credit to the ABL Borrowers upon the terms and subject to the conditions set
forth therein;

WHEREAS, pursuant to the ABL Guaranty, dated as of the date hereof, certain
Domestic Subsidiaries of the Borrower have agreed to guarantee, for the ratable
benefit of the ABL Secured Parties, the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Guaranteed Obligations (as defined therein);

WHEREAS, pursuant to the ABL Pledge Agreement, dated as of the date hereof (as
the same may be amended, supplemented, waived or otherwise modified from time to
time, the “ABL Pledge Agreement”), the Borrower and certain Domestic
Subsidiaries of the Borrower have pledged certain Collateral to the ABL Agent
for the benefit of the ABL Secured Parties;

WHEREAS, pursuant to the ABL Security Agreement, dated as of the date hereof,
the Borrower and certain Domestic Subsidiaries of the Borrower have granted a
first priority Lien to the ABL Agent for the benefit of the ABL Secured Parties
on the ABL Priority Collateral and a second priority Lien for the benefit of the
ABL Secured Parties on the Term Loan Priority Collateral (subject in each case
to Liens permitted under the ABL Facility Agreement);

WHEREAS, the Collateral Agent and the ABL Agent have entered into an
Intercreditor Agreement, acknowledged by the Pledgors, dated as of the date
hereof (as the same may be amended, supplemented, waived or otherwise modified
from time to time, the “ABL/Term Loan Intercreditor Agreement”);

WHEREAS, the Collateral Agent and one or more administrative agents for junior
secured creditors (each, a “Junior Agent”) may in the future enter into a Junior
Lien Intercreditor Agreement substantially in the form attached to the Term Loan
Credit



--------------------------------------------------------------------------------

Agreement as Exhibit L-2, and acknowledged by the Pledgors (as the same may be
amended, supplemented, waived or otherwise modified from time to time, the
“Junior Lien Intercreditor Agreement”), and one or more Other Intercreditor
Agreements or Intercreditor Agreement Supplements; and

WHEREAS, as of the Closing Date, (1) the Pledgors are the legal and beneficial
owners of the Equity Interests described in Schedule 2 next to its name and
issued by the entities named therein and (2) each of the Pledgors is the legal
and beneficial owner of the promissory notes and instruments evidencing
Indebtedness owed to it described in Schedule 2 and issued by the entities named
therein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and to
induce the Agents and the Lenders to enter into the Term Loan Credit Agreement
and to induce the Lenders to make their Extensions of Credit to the Borrower
under the Term Loan Credit Agreement, to induce one or more Hedge Banks to enter
into Secured Hedge Agreements with any Loan Party and to induce one or more Cash
Management Banks to provide cash management services pursuant to Secured Cash
Management Agreements to any Loan Party, the Pledgors hereby agree with the
Collateral Agent, for the benefit of the Term Loan Secured Parties, as follows:

1. Defined Terms.

(a) Unless otherwise defined herein, terms defined in the Term Loan Credit
Agreement and used herein (including terms used in the preamble and the
recitals) shall have the meanings given to them in the Term Loan Credit
Agreement and all terms defined in the Uniform Commercial Code from time to time
in effect in the State of New York (the “UCC”) and not defined herein or in the
Term Loan Credit Agreement shall have the meanings specified therein (and if
defined in more than one article of the UCC, shall have the meaning specified in
Article 9 thereof); the term “instrument” shall have the meaning specified in
Article 9 of the UCC. Furthermore, unless otherwise defined herein, in the Term
Loan Credit Agreement or the UCC, terms defined in the Term Loan Security
Agreement and used herein shall have the meanings assigned to them in the Term
Loan Security Agreement.

(b) The rules of construction and other interpretive provisions specified in
Sections 1.02, 1.05, 1.06 and 1.07 of the Term Loan Credit Agreement shall apply
to this Agreement, including terms defined in the preamble and recitals hereto.

(c) The following terms shall have the following meanings:

“ABL Agent” shall have the meaning assigned to such term in the recitals hereto.



--------------------------------------------------------------------------------

“ABL Borrowers” shall have the meaning assigned to such term in the recitals
hereto.

“ABL Facility Agreement” shall have the meaning assigned to such term in the
Term Loan Credit Agreement.

“ABL Collateral Representative” shall have the meaning assigned to such term in
the ABL/Term Loan Intercreditor Agreement.

“ABL Obligations” shall have the meaning assigned to such term in the ABL/Term
Loan Intercreditor Agreement.

“ABL Pledge Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“ABL Priority Collateral” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

“ABL Secured Parties” shall have the meaning assigned to such term in the Term
Loan Security Agreement.

“ABL/Term Loan Intercreditor Agreement” shall have the meaning assigned to such
term in the recitals hereto.

“Additional ABL Agent” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

“Additional ABL Collateral” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

“Additional ABL Obligations” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

“Additional Agent” shall have the meaning assigned to such term in the ABL/Term
Loan Intercreditor Agreement.

“Additional Term Agent” shall have the meaning assigned to such term in the
ABL/Term Loan Intercreditor Agreement.

“Additional Term Collateral Documents” shall have the meaning assigned to such
term in the ABL/Term Loan Intercreditor Agreement.

“Additional Term Obligations” shall have the meaning assigned to such term in
the ABL/Term Loan Intercreditor Agreement.



--------------------------------------------------------------------------------

“Additional Term Secured Parties” shall have the meaning assigned to such term
in the ABL/Term Loan Intercreditor Agreement.

“After-acquired Debt” shall mean any Indebtedness owed to any Pledgor hereafter
and required to be pledged pursuant to Section 9(b) of this Agreement or pledged
in accordance with Section 6.12 of the Term Loan Credit Agreement.

“After-acquired Shares” shall mean any Equity Interests required to be pledged
pursuant to Section 9(b) of this Agreement or pursuant to Section 6.12 of the
Term Loan Credit Agreement.

“Agreement” shall mean this Term Loan Pledge Agreement, as amended,
supplemented, waived or otherwise modified from time to time.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.
In the event the Borrower consummates any merger, amalgamation or consolidation
in accordance with Section 7.04 of the Term Loan Credit Agreement, the surviving
Person in such merger, amalgamation or consolidation shall be deemed to be the
“Borrower” for all purposes of this Agreement.

“Collateral” shall have the meaning assigned to such term in Section 2(a).

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Collateral Representative” shall mean (i) with respect to the Term Loan
Priority Collateral, the Term Loan Collateral Representative and, with respect
to the ABL Priority Collateral, the ABL Collateral Representative, (ii) if the
Junior Lien Intercreditor Agreement is executed, the Senior Priority
Representative (as defined therein) and (iii) if any Other Intercreditor
Agreement is executed, the Person acting as representative for the Collateral
Agent and the Secured Parties thereunder for the applicable purpose contemplated
by this Agreement.

“Discharge of ABL Obligations” shall have the meaning assigned to such term in
the ABL/Term Intercreditor Agreement.

“Discharge of Additional ABL Obligations” shall have the meaning assigned to
such term in the ABL/Term Intercreditor Agreement.

“Discharge of Additional Term Obligations” shall have the meaning assigned to
such term in the ABL/Term Intercreditor Agreement.

“Excluded Equity Interests” shall have the meaning assigned to such term in the
Term Loan Security Agreement.



--------------------------------------------------------------------------------

“Extensions of Credit” shall have the meaning assigned to such term in the
recitals hereto.

“Grantors” shall have the meaning assigned to such term in the Term Loan
Security Agreement.

“Guaranteed Obligations” shall have the meaning assigned to such term in the
Term Loan Guaranty. Notwithstanding anything to the contrary contained in this
Agreement or any provision of the Term Loan Credit Agreement or any other Loan
Document, the Guaranteed Obligations of any Grantor shall not extend to or
include any Excluded Swap Obligation (as defined in the Term Loan Guaranty).

“Intercreditor Agreements” shall mean, (a) the ABL/Term Loan Intercreditor
Agreement, (b) any Junior Lien Intercreditor Agreement and (c) any Other
Intercreditor Agreement that may be entered into in the future by the Collateral
Agent and one or more Additional Agents and acknowledged by the Borrower and the
other Pledgors (each as amended, amended and restated, waived, supplemented or
otherwise modified from time to time (upon and during the effectiveness
thereof)).

“Junior Agent” shall have the meaning assigned to such term in the recitals
hereto.

“Junior Lien Intercreditor Agreement” shall have the meaning assigned to such
term in the recitals hereto.

“Lenders” shall have the meaning assigned to such term in the recitals hereto.

“Loan Party” shall mean the Borrower and the Subsidiary Pledgors.

“Pledged Debt” shall mean, with respect to each Pledgor, the promissory notes
and instruments evidencing Indebtedness owed to such Pledgor described in
Schedule 2 and issued by the entities named therein and the After-acquired Debt,
in each case, unless and until such time as the respective pledge of such
Indebtedness under this Agreement is released in accordance with the terms and
provisions hereof and of the Term Loan Credit Agreement.

“Pledged Shares” shall mean, with respect to each Pledgor, the Equity Interests
owned by such Pledgor described in Schedule 2 and issued by the entities named
therein and the After-acquired Shares, in each case, unless and until such time
as the respective pledge of such Equity Interests under this Agreement is
released in accordance with the terms and provisions hereof and of the Term Loan
Credit Agreement.



--------------------------------------------------------------------------------

“Pledgors” shall mean the Subsidiary Pledgors together with the Borrower.

“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
UCC.

“Release Date” shall mean the date on which the Aggregate Commitments are
terminated and all Guaranteed Obligations then due and owing are paid in full
(other than (A) contingent indemnification or other contingent obligations as to
which no claim has been asserted and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements).

“Secured Debt Documents” shall mean, collectively, the Loan Documents, each
Secured Hedge Agreement entered into with a Hedge Bank and each Secured Cash
Management Agreement entered into with a Cash Management Bank.

“Subsidiary Pledgor” shall mean each Subsidiary of the Borrower listed on
Schedule 1 hereto, and any other Person that becomes a Pledgor pursuant to
Section 6.12 of the Term Loan Credit Agreement, in each case, unless and until
such time as the respective Subsidiary Pledgor is released from all of its
obligations under this Agreement in accordance with the terms and provisions
hereof and of the Term Loan Credit Agreement.

“Term Loan Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“Term Loan Collateral Representative” shall have the meaning assigned to such
term in the ABL/Term Loan Intercreditor Agreement.

“Term Loan Facility Obligations” shall have the meaning assigned to such term in
the ABL Facility Agreement.

“Term Loan Guaranty” shall have the meaning assigned to such term in the
recitals hereto.

“Term Loan Secured Parties” shall have the meaning assigned to such term in the
Security Agreement.

“Term Loan Security Agreement” shall have the meaning assigned to such term in
the recitals hereto.

“Term Loan Priority Collateral” shall have the meaning assigned to such term in
the ABL/Term Loan Intercreditor Agreement.



--------------------------------------------------------------------------------

(d) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Pledgor, shall refer to such Pledgor’s
Collateral or the relevant part thereof.

2. Grant of Security. As security for the prompt and complete payment when due
(whether at the stated maturity, by acceleration or otherwise) of the Guaranteed
Obligations of such Pledgor, each Pledgor hereby grants to the Collateral Agent,
for the benefit of the Term Loan Secured Parties, a security interest in and
continuing lien on all of such Pledgor’s right, title and interest in and to all
of the following, whether now owned or existing or hereafter acquired or
existing (collectively, the “Collateral”):

(a) the Pledged Shares held by such Pledgor and the certificates, if any,
representing such Pledged Shares and any interest of such Pledgor, including all
interests documented in the entries on the books of the issuer of the Pledged
Shares or any financial intermediary pertaining to the Pledged Shares and all
dividends, cash, warrants, rights, instruments and other property or Proceeds
from time to time received, receivable or otherwise distributed in respect of,
or in exchange for, any or all of the Pledged Shares;

(b) the Pledged Debt and the instruments evidencing the Pledged Debt owed to
such Pledgor and all payments of principal or interest, cash, instruments and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such Pledged Debt;

(c) all other property that may be delivered to and held by the Collateral Agent
pursuant to the terms of this Section 2;

(d) subject to Section 8, all rights and privileges of such Pledgor with respect
to the securities and other property referred to in clauses (a), (b) and
(c) above; and

(e) to the extent not covered by clauses (a), (b), (c), and (d) above,
respectively, all Proceeds of any or all of the foregoing Collateral;

provided that notwithstanding anything to the contrary contained in this
Agreement, the security interest created by this Agreement shall not extend to,
and the terms “Collateral”, “Pledged Shares” and “Pledged Debt”, and any term
defined by reference to the UCC, shall not include, any Excluded Equity
Interests or other Excluded Property (other than assets included in clause
(a) of such definition).

Notwithstanding anything herein to the contrary, it is the understanding of the
parties that the Liens granted pursuant to this Section 2 shall (x) be senior in



--------------------------------------------------------------------------------

priority to the Liens granted to the ABL Agent for the benefit of the ABL
Secured Parties to secure the ABL Obligations pursuant to the ABL Pledge
Agreement (including Liens granted to any Additional ABL Agent for the benefit
of the holders of the Additional ABL Obligations to secure such Additional ABL
Obligations pursuant to the Additional ABL Collateral Documents as and to the
extent provided for therein), and (y) prior to the Discharge of Additional Term
Obligations, be pari passu and equal in priority to the Liens granted to the
Additional Term Agent for the benefit of the holders of the applicable
Additional Term Obligations to secure such Additional Term Obligations pursuant
to the applicable Additional Term Collateral Documents (except, in the case of
this clause (y) as may be separately otherwise agreed between the Collateral
Agent, on behalf of itself and the Term Loan Secured Parties, and any Additional
Term Agent, on behalf of itself and the Additional Term Secured Parties,
including pursuant to a Junior Lien Intercreditor Agreement). The Collateral
Agent acknowledges and agrees that the relative priority of the Liens granted to
the Collateral Agent, the Administrative Agent, the ABL Agent and any Additional
Agent shall be determined solely pursuant to the applicable Intercreditor
Agreement, and not by priority as a matter of law or otherwise. Notwithstanding
anything herein to the contrary, the Liens and security interest granted to the
Collateral Agent pursuant to this Agreement are subject to the provisions of the
applicable Intercreditor Agreements. In the event of any conflict between the
terms of any Intercreditor Agreement and this Agreement, the terms of such
Intercreditor Agreement shall govern and control as among (i) the Collateral
Agent, the ABL Agent and any Additional Agent, in the case of the ABL/Term Loan
Intercreditor Agreement, (ii) the Collateral Agent and the Junior Agent, in the
case of the Junior Lien Intercreditor Agreement and (iii) the Collateral Agent
and any other secured creditor (or agent therefor) party thereto, in the case of
any Other Intercreditor Agreement. In the event of any such conflict, each
Pledgor may act (or omit to act) in accordance with such Intercreditor
Agreement, and shall not be in breach, violation or default of its obligations
hereunder by reason of doing so. Notwithstanding any other provision hereof,
(x) for so long as ABL Obligations or any Additional Obligations remain
outstanding, any obligation hereunder to deliver to the Collateral Agent any ABL
Priority Collateral shall be satisfied by causing such ABL Priority Collateral
to be delivered to the ABL Agent or the applicable ABL Collateral Representative
to be held in accordance with the ABL/Term Loan Intercreditor Agreement and
(y) for so long as any Additional Term Obligations remain outstanding, any
obligation hereunder to deliver to the Collateral Agent any Collateral shall be
satisfied by causing such Collateral to be delivered to the applicable
Collateral Representative to be held in accordance with the applicable
Intercreditor Agreement.

TO HAVE AND TO HOLD the Collateral, together with all right, title, interest,
powers, privileges and preferences pertaining or incidental thereto, unto the
Collateral Agent, for the benefit of the Term Loan Secured Parties; subject,
however, to the terms, covenants and conditions hereinafter set forth.



--------------------------------------------------------------------------------

3. Security for the Obligations. This Agreement secures the payment of all the
Guaranteed Obligations. Without limiting the generality of the foregoing, this
Agreement secures the payment of all amounts that constitute part of the
Guaranteed Obligations and would be owed to the Collateral Agent or the Term
Loan Secured Parties under the Secured Debt Documents but for the fact that they
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any Pledgor. Notwithstanding
anything to the contrary contained in this Agreement or any provision of the
Term Loan Credit Agreement or any other Loan Document, the Guaranteed
Obligations of any Pledgor shall not extend to or include any Excluded Swap
Obligation (as defined in the Term Loan Guaranty).

4. Delivery of the Collateral. Subject to the terms of any applicable
Intercreditor Agreement, all certificates or instruments, if any, representing
or evidencing the Collateral (other than instruments evidencing Indebtedness of
an aggregate principal amount of less than $5,000,000) shall be promptly
delivered (or otherwise delivered within the time periods required by the Term
Loan Credit Agreement with respect to any delivery in connection with the
formation or acquisition (within the meaning of Section 6.12 of the Term Loan
Credit Agreement) of any Subsidiary) to and held by or on behalf of the
Collateral Agent pursuant hereto to the extent required by Section 6.12 of the
Term Loan Credit Agreement (provided that any Collateral required to be
delivered other than in connection with the formation or acquisition (within the
meaning of Section 6.12 of the Term Loan Credit Agreement and Section 9(b) of
this Agreement) of any Subsidiary shall not be required to be delivered prior to
the end of the fiscal quarter during which such Collateral was acquired by any
Pledgor). Such Collateral shall be in suitable form for transfer by delivery, or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, all in form and substance reasonably satisfactory to the Collateral
Agent. Subject to the terms of any applicable Intercreditor Agreement, the
Collateral Agent shall have the right, at any time after the occurrence and
during the continuation of an Event of Default and without notice to any Pledgor
(except as otherwise expressly provided herein or required by law), to transfer
to or to register in the name of the Collateral Agent or any of its nominees any
or all of the Pledged Shares. Subject to the terms of any applicable
Intercreditor Agreement, after the occurrence and during the continuance of an
Event of Default, each Pledgor will promptly give to the Collateral Agent copies
of any notices or other communications received by it with respect to Pledged
Shares registered in the name of such Pledgor. After the occurrence and during
the continuance of an Event of Default and subject to the terms of any
applicable Intercreditor Agreement, the Collateral Agent shall have the right to
exchange the certificates representing Pledged Shares held by it for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement.



--------------------------------------------------------------------------------

5. Representations and Warranties. Each Pledgor represents and warrants to the
Collateral Agent and each other Term Loan Secured Party that:

(a) Schedule 2 hereto correctly represents as of the date hereof (A) the issuer,
the issuer’s jurisdiction of formation, the certificate number, if any, the
Pledgor and the record owner, the number and class and the percentage of the
issued and outstanding Equity Interests of such class of all Pledged Shares, in
each case with respect to the Pledged Shares pledged or assigned by such Pledgor
and (B) the issuer, the issuer’s jurisdiction, the initial principal amount, the
Pledgor and holder, date of issuance and maturity date of all Pledged Debt, in
each case pledged or assigned by such Pledgor. Except as set forth on Schedule
2, the Pledged Shares pledged or assigned by such Pledgor represent all of the
issued and outstanding Equity Interests of each class of Equity Interests (or
65% of all of the issued and outstanding Equity Interests in the case of pledges
of voting Equity Interests in Foreign Subsidiaries or any FSHCO in each case
held directly by a Loan Party) in the issuer on the date hereof.

(b) Such Pledgor is the legal and beneficial owner of the Collateral pledged or
assigned by such Pledgor hereunder free and clear of any Lien, except for the
Liens created by this Agreement and Liens permitted under the Term Loan Credit
Agreement.

(c) As of the date of this Agreement, the Pledged Shares pledged by such Pledgor
hereunder have been duly authorized and validly issued and, in the case of
Pledged Shares issued by a corporation, are fully paid and non-assessable.

(d) Except for restrictions and limitations imposed or permitted by the Loan
Documents (including any Intercreditor Agreement) or imposed by securities laws,
the Collateral pledged, transferred or assigned by such Pledgor is freely
transferable and assignable, and none of the Collateral is subject to any
option, right of first refusal, shareholders agreement, charter or bylaw
provisions or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect the pledge of such Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Collateral Agent of
rights and remedies hereunder.

(e) No material consent or approval of any Governmental Authority, any
securities exchange or any other Person was or is necessary to the validity of
the pledge effected hereby (other than such as have been obtained and are in
full force and effect or, such consents or approvals the failure of which to
obtain would not reasonably be expected to have a Material Adverse Effect).

(f) The execution and delivery by such Pledgor of this Agreement and the pledge
of the Collateral pledged by such Pledgor hereunder pursuant hereto create



--------------------------------------------------------------------------------

a valid and enforceable security interest in such Collateral and (i) in the case
of certificates or instruments representing or evidencing the Collateral, upon
the earlier of (x) delivery of such Collateral to the Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable (or
their respective agents appointed for the purposes of perfection), in accordance
with the applicable Intercreditor Agreement and (y) the filing of the applicable
Uniform Commercial Code financing statements described in Section 3.03(a) of the
Term Loan Security Agreement and (ii) in the case of all other Collateral, upon
the filing of the applicable Uniform Commercial Code financing statements
described in Section 3.03(a) of the Term Loan Security Agreement, (1) shall
create a perfected security interest in such Collateral, subject to no Liens,
other than the Liens described in Section 5(b), prior to all other Liens on the
Collateral of such Pledgor other than Liens having priority over or being pari
passu with the Collateral Agent’s Lien as described in Section 2, by operation
of law or otherwise as permitted under the Term Loan Credit Agreement, securing
the payment of the Guaranteed Obligations, in favor of the Collateral Agent, for
the benefit of the Term Loan Secured Parties, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization and other similar
laws relating to or affecting creditors’ rights generally and general principles
of equity (whether considered in a proceeding in equity or law) and (2) with
respect to any such certificates or instruments representing or evidencing the
Collateral, (A) the Collateral Agent, the applicable Collateral Representative
or any Additional Agent, as applicable (or their respective agents appointed for
the purposes of perfection), in accordance with the applicable Intercreditor
Agreement, will have “control” (as defined in the UCC) thereof and (B) assuming
the Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable (or their respective agents appointed for the purposes of
perfection), in accordance with the applicable Intercreditor Agreement, does not
have notice of any adverse claim to such Pledged Shares or Pledged Debt (it
being understood and agreed that as of the Closing Date, the Collateral Agent
does not have notice of any adverse claim to such Pledged Shares or Pledged
Debt), the Collateral Agent, the applicable Collateral Representative or any
Additional Agent, as applicable (or their respective agents appointed for the
purposes of perfection), in accordance with the applicable Intercreditor
Agreement will be a protected purchaser (within the meaning of UCC
Section 8-303) thereof.

(g) Such Pledgor has full power, authority and legal right to pledge all the
Collateral pledged by such Pledgor pursuant to this Agreement and this Agreement
constitutes a legal, valid and binding obligation of such Pledgor, enforceable
in accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law).



--------------------------------------------------------------------------------

(h) The issuers listed on Schedule 2 include all direct wholly owned
Subsidiaries (other than Subsidiaries all of whose Equity Interests are Excluded
Equity Interests) of such Pledgor as of the Closing Date.

(i) The Pledged Debt constitutes all of the outstanding Indebtedness owed to
such Pledgor as of the Closing Date and required to be pledged pursuant to
Section 9(b) of this Agreement.

6. Certification of Limited Liability Company Interests, Limited Partnership
Interests. Unless otherwise consented to by the Collateral Agent, Equity
Interests required to be pledged hereunder in any Domestic Subsidiary that is
organized as a limited liability company or limited partnership and pledged
hereunder shall either (i) be represented by a certificate or (ii) not have
elected to be treated as a “security” within the meaning of Article 8 of the
Uniform Commercial Code and shall not be represented by a certificate; provided
that such Pledgor shall at no time elect to treat any such interest as a
“security” within the meaning of Article 8 of the Uniform Commercial Code, nor
shall such interest be represented by a certificate, unless such interest is
thereafter represented by a certificate that is promptly delivered to the
Collateral Agent pursuant to the terms hereof.

7. Further Assurances. Each Pledgor agrees that at any time and from time to
time, at the expense of such Pledgor, subject to the Perfection Exceptions and
the terms of any applicable Intercreditor Agreement, it will execute or
otherwise authorize the filing of any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements), which may be
required under any Law, or which the Collateral Agent may reasonably request, in
order (x) to perfect and protect any pledge, assignment or security interest
granted or purported to be granted hereby (including the priority thereof) or
(y) to enable the Collateral Agent to exercise and enforce its rights and
remedies hereunder with respect to any Collateral.

8. Voting Rights; Dividends and Distributions; Etc.

(a) So long as no Event of Default shall have occurred and be continuing:

(i) Each Pledgor shall be entitled to exercise any and all voting and other
rights pertaining to the Collateral or any part thereof for any purpose not
prohibited by the terms of this Agreement or the other Loan Documents;

(ii) The Collateral Agent shall execute and deliver (or cause to be executed and
delivered) to each Pledgor all such proxies and other instruments as such
Pledgor may reasonably request for the purpose of enabling such Pledgor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividends, distributions and redemptions
that it is authorized to receive and retain pursuant to Section 8(b).



--------------------------------------------------------------------------------

(b) Subject to paragraph (c) below, each Pledgor shall be entitled to receive
and retain and use, free and clear of the Lien of this Agreement, any and all
dividends, distributions, redemptions, principal and interest made or paid in
respect of the Collateral to the extent not prohibited by any Loan Document;
provided, however, that, any and all noncash dividends, interest, principal or
other distributions that would constitute Pledged Shares or Pledged Debt,
whether resulting from a subdivision, combination or reclassification of the
outstanding Equity Interests of the issuer of any Pledged Shares or received in
exchange for Pledged Shares or Pledged Debt or any part thereof, or in
redemption thereof, or as a result of any merger, consolidation, acquisition or
other exchange of assets to which such issuer may be a party or otherwise, shall
be (to the extent not constituting Excluded Equity Interests), and shall be
forthwith delivered to the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable (or their respective
agents appointed for the purposes of perfection), in accordance with the
applicable Intercreditor Agreement to hold as, Collateral and shall, if received
by such Pledgor, be received in trust for the benefit of the Collateral Agent,
the applicable Collateral Representative or any Additional Agent, as applicable
(or their respective agents appointed for the purposes of perfection), in
accordance with the applicable Intercreditor Agreement, be segregated from the
other property or funds of such Pledgor and be forthwith delivered to the
Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable (or their respective agents appointed for the purposes of
perfection), in accordance with the applicable Intercreditor Agreement, as
Collateral in the same form as so received (with any necessary indorsement);
provided further that, subject to Section 6.12 of the Term Loan Credit
Agreement, no such delivery to the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, shall be required to be made prior to
the end of the fiscal quarter during which any such Pledged Shares or Pledged
Debt were received by such Pledgor.

(c) Subject to the terms of any applicable Intercreditor Agreement, upon written
notice to the Pledgors by the Collateral Agent following the occurrence and
during the continuation of an Event of Default:

(i) all rights of such Pledgor to exercise or refrain from exercising the voting
and other rights that it would otherwise be entitled to exercise pursuant to
Section 8(a)(i) shall cease, and all such rights shall thereupon become vested
in the Collateral Agent, which shall thereupon have the sole right to exercise
or refrain from exercising such voting and other rights during the continuation
of such Event of Default; provided that, unless otherwise directed by the
Required Lenders, subject to the terms of any applicable Intercreditor
Agreement, the Collateral Agent shall have the right from time to time following
the occurrence



--------------------------------------------------------------------------------

and during the continuation of an Event of Default to permit the Pledgors to
exercise such rights. After all Events of Default have been cured or waived or
otherwise cease to be continuing and the Borrower has delivered to the
Collateral Agent a certificate to that effect, each Pledgor will have the right
to exercise the voting and consensual rights that such Pledgor would otherwise
be entitled to exercise pursuant to the terms of Section 8(a)(i) (and the
obligations of the Collateral Agent under Section 8(a)(ii) shall be reinstated);

(ii) all rights of such Pledgor to receive the dividends, distributions and
principal and interest payments that such Pledgor would otherwise be authorized
to receive and retain pursuant to Section 8(b) shall cease, and all such rights
shall thereupon become vested in the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable (or their respective
agents appointed for the purposes of perfection), in accordance with the
applicable Intercreditor Agreement, which shall thereupon have the sole right to
receive and hold as Collateral such dividends, distributions and principal and
interest payments during the continuation of such Event of Default. After all
Events of Default have been cured or waived or otherwise cease to be continuing
and the Borrower has delivered to the Collateral Agent a certificate to that
effect, the Collateral Agent shall repay to each Pledgor (without interest) and
each Pledgor shall be entitled to receive, retain and use all dividends,
distributions and principal and interest payments that such Pledgor would
otherwise be permitted to receive, retain and use pursuant to the terms of
Section 8(b);

(iii) all dividends, distributions and principal and interest payments that are
received by such Pledgor contrary to the provisions of Section 8(c)(ii) shall be
received in trust for the benefit of the Collateral Agent, shall be segregated
from other property or funds of such Pledgor and shall forthwith be delivered to
the Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable (or their respective agents appointed for the purposes of
perfection), in accordance with the applicable Intercreditor Agreement, as
Collateral in the same form as so received (with any necessary indorsements);
and

(iv) in order to permit the Collateral Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant to
Section 8(c)(i), and to receive all dividends, distributions and principal and
interest payments that it may be entitled to under Sections 8(c)(ii) and
(c)(iii), such Pledgor shall from time to time execute and deliver to the
Collateral Agent, appropriate proxies, dividend payment orders and other
instruments as the Collateral Agent may reasonably request.

(d) The Collateral Agent may suspend the rights of one or more of the Pledgors
under paragraph (a)(i) or paragraph (b) of this Section 8 in part without
suspending all



--------------------------------------------------------------------------------

such rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.

9. Transfers and Other Liens; Additional Collateral; Etc. Each Pledgor shall:

(a) not (i) except as permitted by the Term Loan Credit Agreement (including
pursuant to waivers and consents thereunder), sell or otherwise dispose of, or
grant any option or warrant with respect to, any of the Collateral or
(ii) create or suffer to exist any consensual Lien upon or with respect to any
of the Collateral, except for the Liens created by this Agreement, the Term Loan
Security Agreement and the Liens permitted under the Term Loan Credit Agreement;
provided that in the event such Pledgor sells or otherwise disposes of assets as
permitted by the Term Loan Credit Agreement (including pursuant to waivers and
consents thereunder) and such assets are or include any of the Collateral, the
Collateral Agent shall release such Collateral to such Pledgor free and clear of
the Lien created by this Agreement concurrently with the consummation of such
sale in accordance with Section 9.11 of the Term Loan Credit Agreement, and with
Section 14 hereof;

(b) subject to Section 4 hereof, deliver (i) all Equity Interests (other than
Excluded Equity Interests) in its wholly owned Restricted Subsidiaries and
(ii) all Indebtedness (other than Indebtedness constituting Excluded Property
(other than clause (a) of the definition thereof)) evidenced by promissory notes
or other instruments from time to time owed to such Pledgor;

(c) use commercially reasonable efforts to defend its and the Collateral Agent’s
title or interest in and to all the Collateral (and in the Proceeds thereof)
against any and all Liens (other than the Liens permitted under the Term Loan
Credit Agreement and the Liens created by this Agreement and the Term Loan
Security Agreement), however arising, and any and all Persons whomsoever and,
subject to Section 9.11 of the Term Loan Credit Agreement and Section 14 hereof,
to maintain and preserve the Lien and security interest created by this
Agreement until the Release Date.

10. Collateral Agent Appointed Attorney-in-Fact. Subject to the terms of any
applicable Intercreditor Agreement, each Pledgor hereby appoints, which
appointment is irrevocable and coupled with an interest, the Collateral Agent as
such Pledgor’s attorney-in-fact, with full authority in the place and stead of
such Pledgor and in the name of such Pledgor or otherwise, to take any action
and to execute any instrument, in each case after the occurrence and during the
continuation of an Event of Default and subject to the terms of any applicable
Intercreditor Agreement, that the Collateral Agent may deem reasonably necessary
or advisable to accomplish the purposes of this Agreement,



--------------------------------------------------------------------------------

including to receive, indorse and collect all instruments made payable to such
Pledgor representing any dividend, distribution or principal or interest payment
in respect of the Collateral or any part thereof and to give full discharge for
the same.

11. The Collateral Agent’s Duties. To the extent permitted by law, the powers
conferred on the Collateral Agent hereunder are solely to protect its interest
and the interests of the Term Loan Secured Parties in the Collateral and shall
not impose any duty upon it to exercise any such powers. Except for the safe
custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Collateral Agent shall have no duty as to
any Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Pledged Shares, whether or not the Collateral Agent or any other Term Loan
Secured Party has or is deemed to have knowledge of such matters, or as to the
taking of any necessary steps to preserve rights against any parties or any
other rights pertaining to any Collateral. The Collateral Agent shall be deemed
to have exercised reasonable care in the custody and preservation of any
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.

12. Remedies. Subject to the terms of any applicable Intercreditor Agreement, if
any Event of Default shall have occurred and be continuing:

(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the Uniform
Commercial Code of any applicable jurisdiction and also, to the extent permitted
by applicable law, may without notice, except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange broker’s board or at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, at such price or prices
and upon such other terms as are commercially reasonable irrespective of the
impact of any such sales on the market price of the Collateral. The Collateral
Agent shall be authorized at any such sale (if it deems it advisable to do so)
to restrict the prospective bidders or purchasers of Collateral to Persons who
will represent and agree that they are purchasing the Collateral for their own
account for investment and not with a view to the distribution or sale thereof,
and, upon consummation of any such sale, the Collateral Agent shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of any Pledgor, and each
Pledgor hereby waives (to the extent permitted by law) all rights of redemption,
stay and/or appraisal that it now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted. The
Collateral Agent or any Term Loan Secured



--------------------------------------------------------------------------------

Party shall have the right upon any such public sale, and, to the extent
permitted by law, upon any such private sale, to purchase all or any part of the
Collateral so sold and the Collateral Agent or such other Term Loan Secured
Party may, subject to (x) the satisfaction in full of all payments due pursuant
to Section 8.04(a) of the Term Loan Credit Agreement and (y) the satisfaction of
the Guaranteed Obligations in accordance with the priorities set forth in
Section 8.04 of the Term Loan Credit Agreement, pay the purchase price by
crediting the amount thereof against the Guaranteed Obligations. Each Pledgor
agrees that, to the extent notice of sale shall be required by law, at least ten
days’ notice to such Pledgor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. To the extent permitted
by law, each Pledgor hereby waives any claim against the Collateral Agent
arising by reason of the fact that the price at which any Collateral may have
been sold at such a private sale was less than the price that might have been
obtained at a public sale, even if the Collateral Agent accepts the first offer
received and does not offer such Collateral to more than one offeree. As an
alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver.

(b) The Collateral Agent shall apply the proceeds of any collection or sale of
the Collateral at any time after receipt pursuant to Section 8.04 of the Term
Loan Credit Agreement.

(c) The Collateral Agent may exercise any and all rights and remedies of each
Pledgor in respect of the Collateral.

(d) All payments received by any Pledgor after the occurrence and during the
continuation of an Event of Default in respect of the Collateral shall be
received in trust for the benefit of the Collateral Agent, shall be segregated
from other property or funds of such Pledgor and shall be forthwith delivered to
the Collateral Agent as Collateral in the same form as so received (with any
necessary indorsement).

(e) If the Collateral Agent shall determine to exercise its right to sell all or
any of the Pledged Shares pursuant to this Section 12, each Pledgor recognizes
that the Collateral Agent may be unable to effect a public sale of any or all of
the Pledged Shares, by reason of certain prohibitions contained in the
Securities Act



--------------------------------------------------------------------------------

of 1933, as from time to time amended (the “Securities Act”) and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. Each Pledgor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner. The
Collateral Agent shall be under no obligation to delay a sale of any of the
Pledged Shares for the period of time necessary to permit the issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such issuer would agree to do so.

(f) If the Collateral Agent determines to exercise its right to sell any or all
of the Collateral, upon written request, each Pledgor shall, from time to time,
furnish to the Collateral Agent all such information as the Collateral Agent may
reasonably request in order to determine the number of shares and other
instruments included in the Collateral which may be sold by the Collateral Agent
as exempt transactions under the Securities Act and rules of the SEC, as the
same are from time to time in effect.

13. Amendments, etc. with Respect to the Guaranteed Obligations; Waiver of
Rights. Except for the termination of a Pledgor’s obligations hereunder as
expressly provided in Section 14, each Pledgor shall (to the maximum extent
permitted by law) remain obligated hereunder notwithstanding that, without any
reservation of rights against any Pledgor and without notice to or further
assent by any Pledgor, (a) any demand for payment of any of the Guaranteed
Obligations made by the Collateral Agent or any other Term Loan Secured Party
may be rescinded by such party and any of the Guaranteed Obligations continued,
(b) the Guaranteed Obligations, or the liability of any other party upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Collateral Agent or any other Term Loan Secured
Party, (c) the Secured Debt Documents and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, in accordance with the terms of the applicable
Secured Debt Document and (d) any collateral security, guarantee or right of
offset at any time held by the Collateral Agent or any other Term Loan Secured
Party for the payment of the Guaranteed Obligations may be sold, exchanged,
waived, surrendered or released. Neither the Collateral Agent nor any other Term
Loan Secured Party shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Guaranteed
Obligations or for this Agreement or any property subject thereto. When making
any demand hereunder



--------------------------------------------------------------------------------

against any Pledgor, the Collateral Agent or any other Term Loan Secured Party
may, but shall be under no obligation to, make a similar demand on the Borrower
(to the extent such demand is in respect of any Obligations owing by the
Borrower) or any other Pledgor or pledgor, and any failure by the Collateral
Agent or any other Term Loan Secured Party to make any such demand or to collect
any payments from the Borrower or any other Pledgor or pledgor or any release of
the Borrower or any other Pledgor or pledgor shall not relieve any Pledgor in
respect of which a demand or collection is not made or any Pledgor not so
released of its several obligations or liabilities hereunder, and shall not
impair or affect the rights and remedies, express or implied, or as a matter of
law, of the Collateral Agent or any other Term Loan Secured Party against any
Pledgor. For the purposes hereof “demand” shall include the commencement and
continuation of any legal proceedings.

14. Continuing Security Interest; Assignments Under the Secured Debt Documents;
Release.

(a) This Agreement shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon each Pledgor and the
successors and assigns thereof and shall inure to the benefit of the Collateral
Agent and the other Term Loan Secured Parties and their respective successors,
indorsees, transferees and assigns until the Release Date.

(b) A Subsidiary Pledgor shall automatically be released from its obligations
hereunder and the Security Interests in the Collateral of such Subsidiary
Pledgor created hereby shall be automatically released as it relates to the
Guaranteed Obligations, upon the consummation of any transaction permitted by
the Term Loan Credit Agreement, as a result of which such Subsidiary Pledgor
ceases to be a Restricted Subsidiary of the Borrower or otherwise becomes an
Excluded Subsidiary.

(c) The Security Interests in any Collateral created hereby shall be
automatically released and such Collateral may be sold free and clear of the
Lien and Security Interests created hereby (w) upon any sale or other transfer
by any Pledgor of any Collateral that is permitted under the Term Loan Credit
Agreement (other than to another Pledgor), (x) upon the effectiveness of any
written consent to the release of the Security Interests created hereby in any
Collateral pursuant to Section 10.01 of the Term Loan Credit Agreement, (y) upon
such property constituting Excluded Equity Interests or other Excluded Property
(other than clause (a) of the definition thereof) and (z) as otherwise provided
in any applicable Intercreditor Agreement.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c), the Collateral Agent shall execute and deliver to any Pledgor or
authorize the filing of, at such Pledgor’s expense, all documents that such
Pledgor shall reasonably request to evidence or confirm such termination or
release. Any execution and delivery of documents pursuant to this Section 14
shall be without recourse to or warranty by the Collateral Agent.



--------------------------------------------------------------------------------

15. Reinstatement. This Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Guaranteed Obligations is rescinded or must otherwise be restored or
returned by the Collateral Agent or any other Term Loan Secured Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any other Pledgor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any other Pledgor or any substantial part of its property, or
otherwise, all as though such payments had not been made.

16. Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 10.02 of the Term Loan Credit Agreement. All
communications and notices hereunder to any Subsidiary Pledgor shall be given to
it in care of the Borrower at the Borrower’s address set forth in Section 10.02
of the Term Loan Credit Agreement.

17. Counterparts. This Agreement may be executed in one or more counterparts
(and by different parties hereto in different counterparts), each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Pledge Agreement shall be
effective as delivery of an original executed counterpart of this Pledge
Agreement. The Collateral Agent may also require that any such documents and
signatures delivered by telecopier or other electronic transmission be confirmed
by a manually-signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier or other electronic transmission.

18. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

19. Integration. This Agreement together with the other Loan Documents
represents the agreement of each of the Pledgors, the Collateral Agent and the
Term Loan Secured Parties with respect to the subject matter hereof and there
are no promises, undertakings, representations or warranties by the Pledgors,
the Collateral Agent or any other Term Loan Secured Party relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Secured Debt Documents (and each other agreement or instrument executed or
issued in connection therewith).



--------------------------------------------------------------------------------

20. Amendments in Writing; No Waiver; Cumulative Remedies.

(a) None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the affected Pledgor(s) and the Collateral Agent in accordance with
Section 10.01 of the Term Loan Credit Agreement; provided, however, that this
Agreement may be supplemented (but no existing provisions may be modified and no
Collateral may be released) through agreements substantially in the form of
Annex A, in each case duly executed by each Pledgor directly effected thereby.

(b) Neither the Collateral Agent nor any other Term Loan Secured Party shall by
any act (except by a written instrument pursuant to Section 20(a) hereof),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default or in
any breach of any of the terms and conditions hereof or of any other applicable
Secured Debt Document. No failure to exercise, nor any delay in exercising, on
the part of the Collateral Agent or any other Term Loan Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Collateral Agent or any other Term Loan Secured
Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy that the Collateral Agent or such
other Term Loan Secured Party would otherwise have on any future occasion.

(c) The rights, remedies, powers and privileges herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

21. Collateral Agent as Agent; Enforcement Expenses; Indemnification;
Acknowledgements. Each of Section 6.03, Section 6.04, Section 7.04 and
Section 7.12 of the Term Loan Security Agreement are incorporated herein,
mutatis mutandis (to apply to this Agreement rather than to the Term Loan
Security Agreement and to the Pledgors rather than to the Grantors).

22. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

23. Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby and by the Term Loan Credit Agreement,
except that no Pledgor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Collateral Agent, except pursuant to a transaction or otherwise as permitted by
the Term Loan Credit Agreement.



--------------------------------------------------------------------------------

24. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 24 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

25. Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement to the exclusive general jurisdiction of the Supreme
Court of the State of New York for the County of New York (the “New York Supreme
Court”), and the United States District Court for the Southern District of New
York (the “Federal District Court,” and together with the New York Supreme
Court, the “New York Courts”) and appellate courts from either of them and
agrees that any such action or proceeding shall be brought solely in such New
York Courts; provided that nothing in this Agreement shall be deemed or operate
to preclude (i) the Collateral Agent from bringing suit or taking other legal
action in any other jurisdiction to realize on the Collateral or any other
security for the Guaranteed Obligations (in which case any party shall be
entitled to assert any claim or defense, including any claim or defense that
this Section 25 would otherwise require to be asserted in a legal action or
proceeding in a New York Court), or to enforce a judgment or other court order
in favor of the Collateral Agent, (ii) any party from bringing any legal action
or proceeding in any jurisdiction for the recognition and enforcement of any
judgment, (iii) if all such New York Courts decline jurisdiction over any
person, or decline (or, in the case of the Federal District Court, lack)
jurisdiction over any subject matter of such action or proceeding, a legal
action or proceeding may be brought with respect thereto in another court having
jurisdiction and (iv) in the event a legal action or proceeding is brought
against any party hereto or involving any of its assets or property in another
court (without any collusive assistance by such party or any of its Subsidiaries
or Affiliates), such party from asserting a claim or defense



--------------------------------------------------------------------------------

(including any claim or defense that this Section 25 would otherwise require to
be asserted in a legal action or proceeding in a New York Court) in any such
action or proceeding;

(b) waives, to the fullest extent permitted by applicable law, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this section.

(c) consents to service of process in the manner provided for notices in
Section 16; and

(d) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 25 any special, exemplary, punitive or consequential damages.

Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any court referred to in paragraph
(a) above. Nothing in this Agreement will affect the right of any party hereto
to serve process in any manner permitted by applicable law.

26. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICTS OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

27. Intercreditor Agreement. Notwithstanding any provision to the contrary in
this Agreement, in the event of any conflict or inconsistency between the
provisions of any Intercreditor Agreement and this Agreement, the provisions of
such Intercreditor Agreement shall prevail.

28. Financing Statements. Each Pledgor hereby irrevocably authorizes the
Collateral Agent at any time and from time to time to file in any relevant
jurisdiction any initial financing statements with respect to the Collateral or
any part thereof and amendments thereto and continuations thereof that contain
the information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment
or continuation, including whether such Pledgor is an organization, the type of
organization and any organizational identification number issued to such
Pledgor. Such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of



--------------------------------------------------------------------------------

collateral that describes such property in any other manner such as “all assets”
or “all personal property, whether now owned or hereafter acquired” of such
Pledgor or words of similar effect as being of an equal or lesser scope or with
greater detail. Each Pledgor agrees to provide such information to the
Collateral Agent promptly upon request.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

TRIBUNE PUBLISHING COMPANY, as a Pledgor, By:  

/s/ Steven Berns

Name:   Steven Berns Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

Chicago Tribune Company, LLC forsalebyowner.com, LLC

Los Angeles Times Communications LLC

TCA News Service, LLC

The Baltimore Sun Company, LLC

Tribune Content Agency, LLC

Tribune Publishing Company, LLC

each as a Pledgor,

By:  

/s/ Edward Lazarus

  Name:   Edward Lazarus   Title:   Secretary



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Collateral Agent, By:  

/s/ John G. Kowalczuk

  Name:   John G. Kowalczuk   Title:   Executive Director



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE TERM LOAN PLEDGE AGREEMENT

PLEDGORS

Tribune:

Chicago Tribune Company, LLC

forsalebyowner.com, LLC

Los Angeles Times Communications LLC

TCA News Service, LLC

The Baltimore Sun Company, LLC

Tribune Content Agency, LLC

Tribune Publishing Company

Tribune Publishing Company, LLC



--------------------------------------------------------------------------------

PLEDGED SHARES AND PLEDGED DEBT

Pledged Shares

Tribune

 

   

Pledgor

  

Issuer

  

Issuer’s

Jurisdiction

of Formation

  

Class of

Equity

Interest

  

Certificate

No(s)

  

Percentage

of Issued and
Outstanding

Equity

Interests

1.   Tribune Publishing Company, LLC    Blue Lynx Media, LLC    Delaware   
Membership Interests    No. 002    100% 2.   Tribune Publishing Company, LLC   
Builder Media Solutions, LLC    Delaware    Membership Interests    No. 001   
100% 3.   Los Angeles Times Communications LLC    California Community News   
Delaware    Membership Interests    No. 001    100% 4.   The Baltimore Sun
Company, LLC    Capital-Gazette Communications, LLC    Maryland    N/A    N/A   
100% 5.   The Baltimore Sun Company, LLC    Carroll County Times, LLC   
Maryland    N/A    N/A    100% 6.   Chicago Tribune Company, LLC    Chicagoland
Publishing Company, LLC    Delaware    Membership Interests    No. 001    100%
7.   Tribune Publishing Company, LLC    Chicago Tribune Company, LLC    Delaware
   Membership Interests    No. 001    100% 8.   Tribune Publishing Company, LLC
   Forsalebyowner.com, LLC    Delaware    Membership Interests    No. 001   
100% 9.   forsalebyowner.com, LLC    Forsalebyowner.com Referral Services, LLC
   Delaware    Membership Interests    No. 001    100% 10.   Tribune Publishing
Company, LLC    Hoy Publications, LLC    Delaware    Membership Interests    No.
001    100% 11.   Forsalebyowner.com, LLC    Internet Foreclosure Service, LLC
   Delaware    Membership Interests    No. 001    100%

 

1



--------------------------------------------------------------------------------

   

Pledgor

  

Issuer

  

Issuer’s

Jurisdiction

of Formation

  

Class of

Equity

Interest

  

Certificate

No(s)

  

Percentage

of Issued and
Outstanding

Equity

Interests

12.   Forsalebyowner.com, LLC    Local Pro Plus Realty, LLC    Delaware   
Membership Interests    No. 001    100% 13.   Tribune Publishing Company, LLC   
Los Angeles Times Communications LLC    Delaware    Membership Interests    No.
001    100% 14.   TCA News Service, LLC    McClatchy/Tribune Information
Services, LLC    Delaware    Membership Interests    No. 002    50% 15.  
Tribune Publishing Company, LLC    McClatchy/Tribune Information Services, LLC
   Delaware    Membership Interests    No. 001    50% 16.   Tribune Publishing
Company, LLC    Orlando Sentinel Communications Company, LLC    Delaware   
Membership Interests    No. 001    100% 17.   Tribune Publishing Company, LLC   
Sun-Sentinel Company, LLC    Delaware    Membership Interests    No. 001    100%
18.   Tribune Content Agency, LLC    TCA News Service, LLC    Delaware   
Membership Interests    N/A    100% 19.   Tribune Publishing Company, LLC    The
Baltimore Sun Company, LLC    Delaware    Membership Interests    No. 001   
100% 20.   Tribune Publishing Company, LLC    The Daily Press, LLC    Delaware
   Membership Interests    No. 001    100% 21.   Tribune Publishing Company, LLC
   The Hartford Courant Company    Delaware    Membership Interests    No. 001
   100% 22.   Tribune Publishing Company, LLC    The Morning Call, LLC   
Delaware    Membership Interests    No. 001    100% 23.   Tribune Publishing
Company, LLC    Tribune Content Agency, LLC (f/k/a TMS News and Features, LLC)
   Delaware    Membership Interests    No. 002    100% 24.   Tribune Publishing
Company, LLC    Tribune 365, LLC    Delaware    Membership Interests    No. 001
   100%

 

2



--------------------------------------------------------------------------------

   

Pledgor

  

Issuer

  

Issuer’s

Jurisdiction

of Formation

  

Class of

Equity

Interest

  

Certificate

No(s)

  

Percentage

of Issued and
Outstanding

Equity

Interests

25.   Chicago Tribune Company, LLC    Tribune Direct Marketing, LLC    Delaware
   Membership Interests    No. 001    100%

26.

  Tribune Publishing Company, LLC    Tribune Interactive, LLC    Delaware   
Membership Interests    No. 001    100%

27.

  Tribune Content Agency, LLC (f/k/a TMS News and Features, LLC)    Tribune
Content Agency London, LLC (f/k/a Tribune Media Services London)    Delaware   
Membership Interests    No. 002    100%

28.

  Tribune Publishing Company    Tribune Publishing Company, LLC    Delaware   
Membership Interests    No. 001    100%

29.

  Tribune Publishing Company, LLC    Tribune Washington Bureau, LLC    Delaware
   Membership Interests    No. 001    100%

Pledged Debt

None.

 

3



--------------------------------------------------------------------------------

SUPPLEMENT NO. [    ], dated as of [                    ] (this “Supplement”),
to the Term Loan Pledge Agreement, dated as of August 4, 2014 (as the same may
be amended, supplemented, waived or otherwise modified from time to time, the
“Pledge Agreement”), among TRIBUNE PUBLISHING COMPANY, a Delaware corporation
(as further defined in the Pledge Agreement, the “Borrower”), each of the
subsidiaries of the Borrower party thereto from time to time (each such
subsidiary, individually, a “Subsidiary Pledgor” and, collectively, the
“Subsidiary Pledgors” and together with the Borrower, collectively, the
“Pledgors”), and JPMORGAN CHASE BANK, N.A., as collateral agent for the Term
Loan Secured Parties (in such capacity, together with its successors and assigns
in such capacity, the “Collateral Agent”).

A. Reference is made to (a) the Term Loan Credit Agreement, dated as of
August 4, 2014 (as the same may be amended, supplemented, waived or otherwise
modified from time to time, the “Term Loan Credit Agreement”), among the
Borrower, the lenders from time to time party thereto (the “Lenders”) and
JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent, and
(b) the Term Loan Guaranty, dated as of August 4, 2014 (as the same may be
amended, supplemented, waived or otherwise modified from time to time, the
“Guaranty”), among the Guarantors party thereto from time to time and the
Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein (including in
the preamble and the recitals hereto) shall have the meanings assigned to such
terms in the Pledge Agreement or the Term Loan Credit Agreement, as applicable.
The rules of construction and the interpretive provisions specified in
Section 1(b) of the Pledge Agreement shall apply to this Supplement, including
terms defined in the preamble and recitals hereto.

C. The Pledgors have entered into the Pledge Agreement in order to induce the
Agents and the Lenders to enter into the Term Loan Credit Agreement and to
induce (a) the Lenders to make their Extensions of Credit to the Borrower under
the Term Loan Credit Agreement, (b) one or more Hedge Banks to enter into
Secured Hedge Agreements with any Loan Party and (c) one or more Cash Management
Banks to provide cash management services pursuant to Secured Cash Management
Agreements to any Loan Party.

D. [Each][The] undersigned [Pledgor] ([each,] an “Additional Pledgor”) is
(a) the legal and beneficial owner of the Equity Interests described [next to
its name] under Schedule 1 hereto and issued by the entities named therein (such
pledged Equity Interests, together with all other Equity Interests required to
be pledged under the Term Loan Credit Agreement or the Pledge Agreement (the
“After-acquired Additional Pledged Shares”), referred to collectively herein as
the “Additional Pledged Shares”) and (b) the legal and beneficial owner of the
promissory notes and instruments evidencing Indebtedness owed to it (the
“Additional Pledged Debt”) described [next to its name] under Schedule 1 hereto.

 

1



--------------------------------------------------------------------------------

E. [Section 6.12 of the Term Loan Credit Agreement provides that additional
Subsidiaries of the Borrower may become Subsidiary Pledgors under the Pledge
Agreement by execution and delivery of an instrument in the form of this
Supplement.] Each undersigned Additional Pledgor is executing this Supplement in
accordance with the requirements of Section 6.12 of the Term Loan Credit
Agreement to pledge to the Collateral Agent, for the benefit of the Term Loan
Secured Parties, the Additional Pledged Shares and the Additional Pledged Debt
[and to become a Subsidiary Pledgor under the Pledge Agreement] in order to
induce (a) the Lenders to make additional Extensions of Credit to the Borrower
under the Term Loan Credit Agreement and as consideration for Extensions of
Credit previously made, (b) one or more Hedge Banks to enter into Secured Hedge
Agreements with any Loan Party and (c) one or more Cash Management Banks to
provide cash management services pursuant to Secured Cash Management Agreements
to any Loan Party.

Accordingly, the Collateral Agent and each undersigned Additional Pledgor agree
as follows:

SECTION 1. In accordance with Section 6.12 of the Term Loan Credit Agreement or
Section 9(b) of the Pledge Agreement, each Additional Pledgor by its signature
below hereby pledges and grants to the Collateral Agent, for the benefit of the
Term Loan Secured Parties, a security interest in and to all of such Additional
Pledgor’s right, title and interest in the following, whether now owned or
existing or hereafter acquired or existing (collectively, the “Additional
Collateral”):

(a) the Additional Pledged Shares held by such Additional Pledgor and the
certificates, if any, representing such Additional Pledged Shares and any
interest of such Additional Pledgor, including all interests documented in the
entries on the books of the issuer of the Additional Pledged Shares or any
financial intermediary pertaining to the Additional Pledged Shares and all
dividends, cash, warrants, rights, instruments and other property or proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Additional Pledged Shares;

(b) the Additional Pledged Debt and the instruments evidencing the Additional
Pledged Debt owed to such Additional Pledgor, and all payments of principal or
interest, cash, instruments and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such Additional Pledged Debt;

(c) all other property that may be delivered to and held by the Collateral Agent
pursuant to the terms of this Section 1;

 

2



--------------------------------------------------------------------------------

(d) subject to Section 8 of the Pledge Agreement, all rights and privileges of
such Pledgor with respect to the securities and other property referred to in
clauses (a), (b) and (c) above; and

(e) to the extent not covered by clauses (a), (b), (c) and (d) above,
respectively, all Proceeds of any or all of the foregoing Additional Collateral;

provided that notwithstanding anything to the contrary contained in this
Agreement, the security interest created by this Agreement shall not extend to,
and the terms “Collateral”, “Pledged Shares” and “Pledged Debt”, and any term
defined by reference to the UCC, shall not include, any Excluded Equity
Interests or other Excluded Property (other than as set forth in clause (a) of
the definition thereof).

TO HAVE AND TO HOLD the Additional Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, for the benefit of the Term Loan Secured Parties,
forever; subject, however, to the terms, covenants and conditions hereinafter
set forth.

For purposes of the Pledge Agreement, (x) the Collateral shall be deemed to
include the Additional Collateral, (y) the After-acquired Shares shall be deemed
to include the After-acquired Additional Pledged Shares and (z) the
After-acquired Debt shall be deemed to include the Additional Pledged Debt.

SECTION 2. [Each Additional Pledgor by its signature below becomes a Pledgor
under the Pledge Agreement with the same force and effect as if originally named
therein as a Pledgor and each Additional Pledgor hereby agrees to all the terms
and provisions of the Pledge Agreement applicable to it as a Pledgor thereunder.
Each reference to a “Subsidiary Pledgor” or a “Pledgor” in the Pledge Agreement
shall be deemed to include each Additional Pledgor. The Pledge Agreement is
hereby incorporated herein by reference.]1

SECTION [2][3]. Each Additional Pledgor represents and warrants as follows:

(b) Schedule 1 hereto (i) correctly represents as of the date hereof (A) the
issuer, the issuer’s jurisdiction of formation, the certificate number, if any,
the Additional Pledgor and the record owner, the number and class and the

 

1 

Include only for Additional Pledgors that are not already signatories to the
Pledge Agreement.

 

3



--------------------------------------------------------------------------------

percentage of the issued and outstanding Equity Interests of such class of all
Additional Pledged Shares, in each case pledged or assigned by such Additional
Pledgor and (B) the issuer, the issuer’s jurisdiction of formation, the initial
principal amount, the Additional Pledgor and holder, date of issuance and
maturity date of all Additional Pledged Debt, in each case pledged or assigned
by such Additional Pledgor and (ii) together with the comparable schedule to
each supplement hereto, includes all Equity Interests, debt securities and
promissory notes required to be pledged by such Additional Pledgor pursuant to
Section 6.12 of the Term Loan Credit Agreement and Section 9(b) of the Pledge
Agreement. Except as set forth on Schedule 1, the Additional Pledged Shares
pledged or assigned by such Additional Pledgor represent all of the issued and
outstanding Equity Interests of each class of Equity Interests (or 65% of all of
the issued and outstanding voting Equity Interests in the case of pledges of
Equity Interests in Foreign Subsidiaries or any FSHCO in each case held directly
by a Loan Party) in the issuer on the date hereof.

(c) Such Additional Pledgor is the legal and beneficial owner of the Collateral
pledged or assigned by such Pledgor hereunder free and clear of any Lien, except
for the Liens created by this Supplement and Liens permitted under the Term Loan
Credit Agreement.

(d) As of the date of this Supplement, the Pledged Shares pledged by such
Pledgor hereunder have been duly authorized and validly issued and, in the case
of Pledged Shares issued by a corporation, are fully paid and non-assessable.

(e) Except for restrictions and limitations imposed or permitted by the Loan
Documents or imposed by securities laws generally, the Additional Collateral
pledged by such Additional Pledgor is freely transferable and assignable, and
none of the Additional Collateral is subject to any option, right of first
refusal, shareholders agreement, charter or bylaw provisions or contractual
restriction of any nature that might prohibit, impair, delay or otherwise affect
the pledge or assignment of such Additional Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Collateral Agent of
rights and remedies hereunder.

(f) No material consent or approval of any Governmental Authority, any
securities exchange or any other Person was or is necessary to the validity of
the pledge effected hereby (other than such as have been obtained and are in
full force and effect or, with respect to the pledge of Equity Interests in
Foreign Subsidiaries, such consents or approvals the failure of which to obtain
would not reasonably be expected to have a Material Adverse Effect).

(g) The execution and delivery by such Pledgor of this Supplement and the pledge
of the Additional Collateral pledged or assigned by such Pledgor

 

4



--------------------------------------------------------------------------------

hereunder pursuant hereto create a valid and enforceable security interest in
such Additional Collateral and (i) in the case of certificates or instruments
representing or evidencing the Additional Collateral, upon the earlier of
(x) delivery of such Additional Collateral to the Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable (or
their respective agents appointed for the purposes of perfection), in accordance
with the applicable Intercreditor Agreement, this Supplement and the Pledge
Agreement) and (y) the filing of the applicable Uniform Commercial Code
financing statements described in Section 3.03(a) of the Term Loan Security
Agreement and (ii) in the case of all other Collateral, upon the filing of the
applicable Uniform Commercial Code financing statements described in
Section 3.03(a) of the Term Loan Security Agreement, (1) shall create a
perfected security interest in such Additional Collateral, subject to no Liens,
other than the Liens described in Section 5(b) of the Pledge Agreement, prior to
all other Liens on the Additional Collateral of such Pledgor other than Liens
having priority over or being pari passu with the Collateral Agent’s Lien by
operation of law or otherwise as permitted under the Term Loan Credit Agreement,
securing the payment of the Guaranteed Obligations, in favor of the Collateral
Agent, for the benefit of the Term Loan Secured Parties, subject to the effects
of bankruptcy, insolvency, fraudulent conveyance, reorganization and other
similar laws relating to or affecting creditors’ rights generally and general
principles of equity (whether considered in a proceeding in equity or law) and
(2) with respect to any such certificates or instruments representing or
evidencing the Collateral, (A) the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable (or their respective
agents appointed for the purposes of perfection), in accordance with the
applicable Intercreditor Agreement will have “control” (as described in the UCC)
thereof and (B) assuming the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable (or their respective
agents appointed for the purposes of perfection), in accordance with the
applicable Intercreditor Agreement does not have notice of any adverse claim to
such Pledged Shares or Pledged Debt (it being understood and agreed that as of
the date hereof, the Collateral Agent does not have notice of any adverse claim
to such Pledged Shares or Pledged Debt), the Collateral Agent, the applicable
Collateral Representative or any Additional Agent, as applicable (or their
respective agents appointed for the purposes of perfection), in accordance with
the applicable Intercreditor Agreement will be a protected purchaser (within the
meaning of UCC Section 8-303) thereof.

(h) Such Additional Pledgor has full power, authority and legal right to pledge
or assign all the Additional Collateral pledged or assigned by such Additional
Pledgor pursuant to this Supplement and this Supplement constitutes a legal,
valid and binding obligation of such Additional Pledgor, enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,

 

5



--------------------------------------------------------------------------------

fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and subject to general principles of
equity (whether considered in a proceeding in equity or law).

(i) The issuers listed on Schedule 1 include all direct wholly owned
Subsidiaries (other than Subsidiaries all of whose Equity Interests are Excluded
Equity Interests) of such Additional Pledgor as of the Closing Date.

(j) The Additional Pledged Debt constitutes all of the outstanding Indebtedness
owed to such Additional Pledgor as of the date hereof and required to be pledged
by such Additional Pledgor pursuant to Section 9(b) of the Pledge Agreement.

SECTION [3][4]. This Supplement may be executed in one or more counterparts (and
by different parties hereto in different counterparts), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Pledge Agreement shall be
effective as delivery of an original executed counterpart of this Pledge
Agreement. The Collateral Agent may also require that any such documents and
signatures delivered by telecopier or other electronic transmission be confirmed
by a manually-signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier or other electronic transmission.

SECTION [4][5]. Except as expressly supplemented hereby, the Pledge Agreement
shall remain in full force and effect.

SECTION [5][6]. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICTS OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

SECTION [6][7]. Any provision of this Supplement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Pledge Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

6



--------------------------------------------------------------------------------

SECTION [7][8]. All notices, requests and demands pursuant hereto shall be made
in accordance with Section 16 of the Pledge Agreement. All communications and
notices hereunder to each Additional Pledgor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 10.02 of the Term Loan
Credit Agreement.

SECTION [8][9]. Subject to Section 10.04 of the Term Loan Credit Agreement, each
Additional Pledgor agrees to reimburse the Collateral Agent for its reasonable
and documented or invoiced out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented or invoiced fees, other
charges and disbursements of counsel for the Collateral Agent. All amounts due
under this Section [8][9] shall be payable within 30 days after demand therefor.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Additional Pledgor and the Collateral Agent have duly
executed this Supplement to the Pledge Agreement as of the day and year first
above written.

 

[NAME OF ADDITIONAL PLEDGOR(S)], By:  

 

  Name:   Title:

 

JPMORGAN CHASE BANK, N.A., as Collateral Agent, By:  

 

  Name:   Title:

 

8



--------------------------------------------------------------------------------

SCHEDULE 1

TO SUPPLEMENT NO. [    ]

TO THE PLEDGE AGREEMENT

PLEDGED SHARES AND PLEDGED DEBT

Pledged Shares

 

Pledgor

  

Issuer

  

Issuer’s

jurisdiction

of formation

  

Class of

Equity

Interest

  

Certificate

No(s), if any

  

Number

of Units

  

Percentage

of Issued and
Outstanding

Units

                                                     

Pledged Debt

 

Schedule 1

1